Case: 12-40927       Document: 00512239630         Page: 1     Date Filed: 05/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 13, 2013
                                     No. 12-40927
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICHAEL FITZGERALD WILSON,

                                                  Petitioner-Appellant

v.

JOHN FOX, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:09-CV-457


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Michael Fitzgerald Wilson, federal prisoner # 23047-077, has appealed the
district court’s judgment dismissing his petition for a writ of habeas corpus
challenging his convictions of aiding and abetting money laundering. United
States v. Wilson, 77 F.3d 105, 108-09 (5th Cir. 1996). Wilson contends that he
was convicted of a nonexistent offense in light of the Supreme Court’s opinion in
Cuellar v. United States, 553 U.S. 550 (2008), and that the district court erred
in refusing to permit him to challenge his convictions in a 28 U.S.C. § 2241

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40927     Document: 00512239630     Page: 2   Date Filed: 05/13/2013

                                  No. 12-40927

petition under the Savings Clause of 28 U.S.C. § 2255(e).          See Jeffers v.
Chandler, 253 F.3d 827, 830 (5th Cir. 2001). Wilson bears the burden of
showing, inter alia, that his claims are “based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense.” Reyes-Requena v. United States, 243 F.3d
893, 904 (5th Cir. 2001).
      Wilson’s money laundering convictions were for violations of 18 U.S.C.
§ 1956(a)(1)(B)(i).   Wilson, 77 F.3d at 108.      To obtain a conviction, the
Government had to prove “that Wilson (1) conducted or attempted to conduct a
financial transaction, (2) which the defendant knew involved the proceeds of
unlawful activity, and (3) with the intent to conceal or disguise the nature,
location, source, ownership, or control of the proceeds of unlawful activity.” Id.
To satisfy the concealment requirement there must be proof that the purpose of
the transaction was to conceal or disguise a listed attribute. Cuellar, 553 U.S.
at 566-57; see also United States v. Brown, 553 F.3d 768, 787 (5th Cir. 2008).
      This court’s analysis of Wilson’s three financial transactions on direct
appeal was consistent with Cuellar, in that it focused on the reasons why the
transactions were conducted rather than how they were conducted. See 553 U.S.
at 566. The evidence supported a conclusion that Wilson’s actions violated the
statute because he acted with the purpose of hiding the fact that the money he
used was derived from his drug trafficking activities. See Wilson, 77 F.3d at 109
(distinguishing United States v. Sanders, 929 F.2d 1466, 1470-73 (10th Cir.
1991), and quoting United States v. Gonzalez-Rodriguez, 966 F.2d 918, 925 (5th
Cir. 1992)).   His actions were designed to make it more difficult for the
Government to trace and demonstrate the nature of the funds. See Brown, 553
F.3d at 787. Wilson has not shown that he was convicted of a nonexistent
offense in light of Cuellar. See Reyes-Requena, 243 F.3d at 904. The judgment
is AFFIRMED. Wilson’s motion for leave to file a reply brief out of time is
DENIED.

                                        2